                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF OKLAHOMA

RACHEL MATTHEWS, an individual,           )
et al.,                                   )
                                          )
                     Plaintiffs,          )
                                          )
       v.                                 )      Case No. 15-CV-676-TCK-FHM
                                          )
KILA BERGDORF, et al.,                    )
                                          )
                     Defendants.          )

                                   OPINION AND ORDER

       Plaintiffs’ Motion to Compel Answers to Interrogatories and Responses to Requests

for Production of Documents, [Dkt. 107], and Plaintiff’s Request for Entry of Order, [Dkt.

110], are before the court for decision. No response has been filed to Plaintiffs’ Motion to

Compel Answers to Interrogatories and Responses to Requests for Production of

Documents, [Dkt. 107], and the time to respond has passed.

       Plaintiffs’ Motion to Compel Answers to Interrogatories and Responses to Requests

for Production of Documents, [Dkt. 107], and Plaintiff’s Request for Entry of Order, [Dkt.

110], are GRANTED.
       Defendant Deidre Matthews is hereby ordered to respond to Plaintiff’s discovery

requests by May 28, 2019. Defendant Deidre Matthews is advised that failure to comply

with this Order may result in sanctions including the entry of judgment against her.1

       SO ORDERED this 21st day of May, 2019.




       1
        It is alleged in the motion that counsel for Defendant Deidre Matthews has not
responded to communications from Plaintiff’s attorney. If this is true, continued failure to
communicate may result in sanctions against counsel.

                                                 2
